Order entered February 3, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01272-CR
                                     No. 05-16-01273-CR

                             TOMAS VILLASENOR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                  Trial Court Cause No. 15-10493-422-F & 15-10494-422-F

                                           ORDER
       Appellant’s brief was due December 3, 2016. By postcard dated December 6, 2016, we

notified appellant and directed him to file his brief and an extension motion within ten days. On

December 18, 2016, he filed a motion to extend time which we granted, making his brief due

January 19, 2017. To date, no brief has been filed and we have had no communication from

appellant.

       Therefore, the Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed.    The trial court shall make appropriate findings and

recommendations and determine whether appellant wants to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See
TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.



                                                     /s/    LANA MYERS
                                                            JUSTICE